Citation Nr: 1752023	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased initial rating for left lower extremity peripheral neuropathy, currently rated as 20 percent disabling prior to November 20, 2015, and as 40 percent disabling from that date.

2. Entitlement to an increased initial rating for right lower extremity peripheral neuropathy, currently rated as 20 percent disabling prior to November 20, 2015, and as 40 percent disabling from that date.

3. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  

4. Entitlement to an increased rating for allergic rhinitis, currently rated as noncompensable prior to November 3, 2016, and as 10 percent disabling from that date.

5. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to June 3, 2011.


REPRESENTATION

Veteran represented by:	Adam Werner, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1962 and from November 1962 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, March 2012, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 the Veteran and his wife testified before an RO Decision Review Officer (DRO).  In June 2013 the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.  Although the VLJ who held the June 2013 hearing is no longer employed by the Board, no further action is necessary given the Veteran's desire to withdraw his claims from appellate review.  Likewise, no further action is needed pursuant to the Veteran's request for DRO and Board hearings in his May 2016 substantive appeal.   

In a January 2017 decision review officer decision, the RO granted a 10 percent rating for allergic rhinitis, effective November 3, 2016.  In a March 2017 decision review officer decision, RO granted a 40 percent ratings for peripheral neuropathy of the right and left lower extremities , effective November 20, 2015, and granted entitlement to a TDIU effective June 3, 2011.

In September 2015, the Board remanded the case for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision by the Board, the Veteran's representative submitted correspondence stating that the Veteran wished to withdraw from appellate review his claims of entitlement to increased initial ratings for peripheral neuropathy of the left and right lower extremities, entitlement to increased ratings for diabetes mellitus and allergic rhinitis, and entitlement to a TDIU prior to June 3, 2011.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to an increased initial rating for left lower extremity peripheral neuropathy have been met.  38 U.S.C.        § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
 
2. The criteria for withdrawal of the claim of entitlement to an increased initial rating for right lower extremity peripheral neuropathy have been met.  38 U.S.C.        § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. The criteria for withdrawal of the claim of entitlement to an increased rating for diabetes mellitus have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R.            §§ 20.202, 20.204 (2017).

4. The criteria for withdrawal of the claim of entitlement to an increased rating for allergic rhinitis have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R.               §§ 20.202, 20.204 (2017).

5. The criteria for withdrawal of the claim of entitlement to a TDIU prior to June 3, 2011 have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  During a September 2017 informal conference, the Veteran's representative stated that the Veteran wished to withdraw all of his appeals.  
In October 2017, prior to the Board promulgating a decision, the Veteran's representative submitted correspondence stating that the Veteran wished to close all open appeals.  Therefore, the Board finds that the October 2017 correspondence 
satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to increased initial ratings for peripheral neuropathy of the left and right lower extremities, entitlement to increased ratings for diabetes mellitus and allergic rhinitis, and entitlement to a TDIU prior to June 3, 2011.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R.        § 20.202 (2017).  As the pertinent criteria for withdrawal of the issues of entitlement to increased initial ratings for peripheral neuropathy of the left and right lower extremities, entitlement to increased ratings for diabetes mellitus and allergic rhinitis, and entitlement to a TDIU prior to June 3, 2011 have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an increased initial rating for left lower extremity peripheral neuropathy is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for right lower extremity peripheral neuropathy is dismissed.

The appeal as to the issue of entitlement to an increased rating for diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to an increased rating for allergic rhinitis is dismissed.

The appeal as to the issue of entitlement to a TDIU prior to June 3, 2011 is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


